DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to an elongate corneal device applicator, including a handle and an applicator surface 5adapted to interface with a surface of a corneal device, the applicator having a longitudinal axis extending along its length, the longitudinal axis passing through the applicator surface.
Group II, claim(s) 10-18, drawn to an elongate corneal device applicator, including a handle and an applicator surface adapted to interface with a surface of a corneal device, the applicator having a configuration of a marker, the marker not being a hockey stick configuration.
Group III, claim(s) 19-32, drawn to a cap for a corneal device apparatus, the cap sized and configured to be disposed over a distal end of a corneal device applicator.
Group IV, claim(s) 33 and 34, drawn to a corneal device storage and positioning system, comprising: a corneal device applicator member having a marker configuration; and a cap sized and configured with an internal region or volume to fit completely over and around a distal end of the applicator member, the applicator member and the cap 25defining a corneal device nest for stabilizing a corneal device therein.
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 	The special technical feature of the Group I invention: an elongate corneal device applicator, including a handle and an applicator surface 5adapted to interface with a surface of a corneal device, the applicator having a longitudinal axis extending along its length, the longitudinal axis passing through the applicator surface, as claimed therein, is not present in the invention of Groups II-IV. 
The special technical feature of the Group II invention: an elongate corneal device applicator, including a handle and an applicator surface adapted to interface with a surface of a corneal device, the applicator having a configuration of a marker, the marker not being a hockey stick configuration, as claimed therein, is not present in the invention of Groups I, III, and IV. 
Group III invention: a cap for a corneal device apparatus, the cap sized and configured to be disposed over a distal end of a corneal device applicator, as claimed therein, is not present in the invention of Groups I and II.
The special technical feature of the Group IV invention: a corneal device storage and positioning system, comprising: a corneal device applicator member having a marker configuration; and a cap sized and configured with an internal region or volume to fit completely over and around a distal end of the applicator member, the applicator member and the cap 25defining a corneal device nest for stabilizing a corneal device therein, as claimed therein, is not present in the invention of Groups I and II.
5.	Inventions/Groups I, II, and IV lack unity of invention because even though the inventions of these groups require the technical feature of an elongate corneal device applicator, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
 Specifically, VAN NOY (US PG Pub No. 2003/0036765 A1) discloses an elongate corneal device applicator (cartridge/handpiece combination for delivering a lens; paragraph [0016]), including a handle (200) and an applicator surface (left most surface of 300 adjacent 20; figure 4D) adapted to interface with a surface (outer surface; figure 4D) of a corneal device (20), the applicator having an elongate marker configuration (as shown; figure 4D).
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a 
6.	Inventions/Groups III and IV lack unity of invention because even though the inventions of these groups require a cap for a corneal device apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art.
 Specifically, Schneider et al. (US PG Pub No. 2013/0023892 A1) discloses (Figures 1 and 2) a cap (300) sized and configured to be disposed over a distal end (311) of a corneal device applicator (310). See Abstract.
Therefore the particular technical feature does not make a “contribution” over the prior art, and therefore does not constitute a “special technical feature” (as defined in MPEP 1850 - The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.). If the common matter of the independent claims is well known and the remaining subject matter of each claim differs from that of the others without there being any unifying novel inventive concept common to all, then clearly there is lack of unity of invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774